DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 01/07/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/HEMANT DESAI/           Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                             
Double Patenting
The double patenting rejections presented against Claims 2-20 in previous Office Actions are being maintained (refer to the Office Action mailed on 07/14/2020). No Terminal Disclaimer has been filed to date.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-4, 14-15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 2012/0080493 by Shelton et al. (“Shelton-93”).


Regarding Claim 2, Shelton teaches a surgical stapling apparatus (10 in Fig. 1), comprising: 
an actuating device (handle assembly 100 in Fig. 1 shows item 100 outfitted with trigger 130, hence being capable of contributing to an actuation action; also Para 0348); 
a tool assembly (end effector 12 of Fig. 1, Para 0343; or equivalent/similar end effector having jaws 20040 and 20060 of Fig. 244, Para 0572) mounted on the actuating device 100, the tool assembly being articulatable between a first position and a second position (compare relative positions of the first and second jaws 20040 and 20060 in Figs. 247, 248, and 349 demonstrating at least 2 different positions of different articulation configuration, where an articulation axis was considered perpendicular into a plane of the view, i.e. perpendicular into the plane of the figures, away from the viewer) , the tool assembly including first 20040 and second 20060 jaw members having an open position (Fig. 247) in which distal ends of the first and second jaw members (i.e. left-most ends of respective jaws 20040, 20060) are spaced apart from each other (i.e. spaced in a vertical direction, as shown in Fig. 247) to receive tissue therebetween (e.g. “vessel V”, Para 0580, Fig. 247) , and an approximated position in which the distal ends of the first and second jaw members are adjacent to each other (Fig. 249 shows respective distal/left ends adjacent); and 
a firing cam bar assembly (assembly including items 20054, 20055, 20053, 20052 in Fig. 244) slidably movable (compare relative position in Figs. 247-250, demonstrating distal movement of the firing cam bar assembly) with respect to the tool assembly 20040/20060, the firing cam bar assembly including at least one firing cam bar 20052 having a cam surface (collective surface of elements 20053-20055 is capable of camming/sliding against other structural elements, as discussed below) including a first cam portion (underside flat surface of the “top cam driver 20054” , Para 0580 and annotated as CS1 below) and a second cam portion (collectively identified as the upperside flat surface of the “bottom cam driver 20055” with the surface of “cutting portion 20053”, Paras 0580 and 0589, annotated as CS2 below), the second 

    PNG
    media_image1.png
    341
    736
    media_image1.png
    Greyscale

Annotated insets of Figs. 244 and 248 of US Pub 2012/0080493 by Shelton et al.

Regarding Claim 20, Shelton teaches a surgical stapling apparatus(10 in Fig. 1), comprising: 
an actuating device (handle assembly 100 in Fig. 1 shows item 100 outfitted with trigger 130, hence being capable of contributing to an actuation action; also Para 0348); 
a tool assembly (end effector 12 of Fig. 1, Para 0343; or equivalent/similar end effector having jaws 20040 and 20060 of Fig. 244, Para 0572) mounted on the actuating device 100, the 
a firing cam bar assembly (assembly including items 20054, 20055, 20053, 20052 in Fig. 244) movable (compare relative position in Figs. 247-250, demonstrating distal movement of the firing cam bar assembly) with respect to the tool assembly 20040/20060, the firing cam bar assembly including at least one firing cam bar 20052 having a cam surface (collective surface of elements 20053-20055 is capable of camming/sliding against other structural elements, as discussed below and annotated above) including a first cam portion (underside flat surface of the “top cam driver 20054” , Para 0580 and annotated as CS1 above) and a second cam portion (collectively identified as the upperside flat surface of the “bottom cam driver 20055” with the surface of “cutting portion 20053”, Paras 0580 and 0589, annotated as CS2 above), the second cam portion CS2 connected to and extending from the first cam portion CS1 (see above), the first and second cam portions CS1-CS2 disposed between a proximal portion (right-most portion/end, as oriented in Fig. 244), and a distal portion DE of the at least one firing cam bar, the cam surface (CS1 and CS2 together) configured to engage the tool assembly 20040/20060 to move the first and second jaw members 20040/20060 from the open position (of Fig. 247) to the approximated position (of Fig. 250). Note caming actions of CS1 and CS2 disclosed in Figs. 

Regarding Claim 3, Shelton further teaches that the at least one firing cam bar 20052 includes a first firing cam bar 20054 and a second firing cam bar 20055 (note each of drivers 20054- 20055 extending at least in one direction, namely from left to right in Figs 249-250, and being longer in said direction, as compared to a width measured vertically in Figs. 249-250).

Regarding Claim 4, Shelton further teaches that the at least one firing cam bar 20052 includes an elongated configuration (see elongation extending from left to right in Figs. 247-251), defined by left and right sidewalls (each of the left and right portions of bar 20052 as oriented in Figs. 247-251, represents a sidewall because they each is/defines a “wall forming the side of something”, in particular the side of the bar – see meaning #1 of the attached dictionary definition). 

Regarding Claim 14, Shelton further teaches that the first jaw member 20040 has a cantilever formed on a proximal end thereof (any of the two L-shaped cantilevers located at the proximal, i.e. right-most end of jaw 20040, a longitudinal slot 20045 being located adjacent to each of the two cantilevers; see annotated as CL below).  

    PNG
    media_image2.png
    348
    532
    media_image2.png
    Greyscale

Inset of Fig. 245 of Shelton

Regarding Claim 15, Shelton further teaches that the cantilever (annotated as CL above) is formed as a bridge (cantilever’s shape resembles a bridge, at least in the sense that it is elongated and connects two ends, specifically elongated along a longitudinal axis LA and connecting its two right/left ends, as oriented in Fig. 245) transverse (along annotated axis TA above) to a longitudinal axis of the tool assembly (annotated as LA above).  

Regarding Claim 17, Shelton further teaches a sled pusher assembly (“bottom cam driver 20055” in Fig. 247, Para 0580) and a drive beam assembly (neck portion of bar 20052, connecting to the distal portions at camming surfaces CS1 and CS2, see annotated as DSA in Figs. below) for firing staples (both the sled pusher assembly 20055 and the drive beam assembly DSA contribute to firing staples (Para 0580 and Figures).

    PNG
    media_image3.png
    260
    808
    media_image3.png
    Greyscale

Fig. 250 of Shelton

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record fails to teach a surgical stapler having all limitations of the following claims, particularly:
Claim 5: a first firing bar of two firing cam bars included in a firing bar assembly, the first firing cam bar having left and right sidewalls defining the cam surface. 
For illustration purposes, although Shelton’s first firing cam bar 20054 of the firing bar assembly 20054/20055/20053/20052 may be understood to comprise left and right sidewalls (for example the left-most and the right-most surfaces of the firing cam bar 20054 as oriented in Figs. 244 and 248 annotated above), these sidewalls do not define the cam surface identified as the collective surface of elements 20053-20055 capable of sliding/camming (see discussion in the rejection of parent claim 2, above). This contrasts with Fig. 4 of the examined application, showing a first camming bar 36 and a second camming bar 44, the first cam bar 36 having left and right sidewalls 37a-b which define the cam surface (item 39-40 – refer to Figs. 3, 4, and 5).
Claim 13: a first firing bar and a second firing bar forming a nested configuration. 
For illustration purposes, although Shelton’s instrument may be understood to comprise a first firing cam bar 20054 and a second firing cam bar 20055, these first and second cam bars 

    PNG
    media_image4.png
    746
    1150
    media_image4.png
    Greyscale

Figures 3-5 of the examined invention, depicting features recited in the claims identified as allowable.

Claim 16: a cantilever (as identified and discussed above) configured to be contacted by the first cam portion to move the first jaw member and the second jaw members into the approximated position. 
For illustration purposes, although Shelton’s instrument includes a cantilever as discussed in the rejection of parent claim 14 (see annotated as CL in Fig. 245 above), Shelton’s instrument is not configured to permit the first cam portion to contact the cantilever CL and move the first and second jaws into the approximated position. This contrasts with Fig. 15 of the 

Claim 18: a drive beam assembly having a latch attaching the drive beam assembly to the sled pusher (as identified and discussed above). 
For illustration purposes, although a drive beam assembly DBA and sled pusher 20055 may be identified in Shelton’s instrument (details in the rejection of the parent claim 17, above), a latch assembly is not present as part of the drive beam assembly DBA, to connect said drive beam assembly DBA to the sled pusher 20055. This contrasts with Figs. 29-32 of the examined application, showing a sled pusher assembly 174  attached to a drive beam assembly 134 by a latch assembly 140 (in particular, see Fig. 32).

Since the prior art (e.g. US Pub 20120080493 by Shelton et al, US Pub 20120138660 by Shelton et al, etc.) teaches staplers that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed inventions discussed above, without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6-12 and 19 are allowed as depending from parent claims recognized as allowable above.

Response to Arguments
Applicant's arguments filed 01/07/2021, regarding the prior art rejections of Claims 2-20 over Shelton-660 have been fully considered but are moot because the arguments do not apply to the references being used in the current rejection (see newly presented rejections over Shelton-493, above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VALENTIN NEACSU/Examiner, Art Unit 3731